AMENDMENT TO KEY EXECUTIVE EMPLOYMENT
AND SEVERANCE AGREEMENT

        This Agreement to amend the Key Executive Employment and Severance
Agreement dated ___________ by and between WPS Resources Corporation (the
"Company") and ___________________ (the "Executive"), is entered into by and
between the Company and Executive this _____ day of December, 2000.

        WHEREAS, the Company and Executive entered into a Key Executive
Employment and Severance Agreement dated _________ (the "Employment Agreement");
and

        WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of Executive; and

        WHEREAS, as is the case with many publicly held corporations, the
possibility of a Change in Control exists and such possibility, and the
uncertainty and questions which it may raise among management, may result in the
departure or distraction of management personnel to the detriment of the Company
and its stockholders; and

        WHEREAS, the Board of Directors of the Company has determined that
additional steps should be taken to reinforce and encourage the continued
attention and dedication of members of the Company's management, including the
Executive, to their assigned duties without distraction in the face of
potentially disturbing circumstances arising from the possibility of a Change in
Control; and

        WHEREAS, in light of the determination made by the Board of Directors of
the Company, the Company and the Executive desire to amend the Employment
Agreement in certain respects;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive agree as follows:

1.    Subsections 9(b)(ii) and 9(b)(iii) of the Employment Agreement are deleted
and a new Subsection 9(b)(ii) is added to read as follows:

> (A) Notwithstanding any other provision of this Agreement, if any portion of
> the Termination Payment or any other payment under this Agreement, or under
> any other agreement with or plan of the Company or its affiliates (in its
> aggregate, "Total Payments"), would constitute an "excess parachute payment"
> that is subject to the tax (the "Excise Tax") imposed by Section 4999 of the
> Internal Revenue Code of 1986, as amended (the "Code"), or any successor
> provision, then the Total Payments to be made to the Executive shall be
> reduced such that the value of the aggregate Total Payments that the Executive
> is entitled to receive shall be One Dollar ($1) less than the maximum amount
> which the Executive may receive without becoming subject to the tax imposed by
> Section 4999 of the Code (or any successor provision); provided that the
> foregoing reduction in the amount of Total Payments shall not apply if the
> After-Tax Value to the Executive of the Total Payments prior to reduction in
> accordance with Subsection 9(b)(ii)(A) is greater than the After-Tax Value to
> the Executive if Total Payments are reduced in accordance with Subsection
> 9(b)(ii)(A).
> 
> (B) For purposes of this Agreement, the terms "excess parachute payment" and
> "parachute payments" shall have the meanings assigned to them in Section 280G
> of the Code (or any successor provision), and such "parachute payments" shall
> be valued as provided therein. Present value shall be calculated in accordance
> with Section 280G(d)(4) of the Code (or any successor provision). Within forty
> (40) days following delivery of the Notice of Termination or notice by the
> Company to the Executive of its belief that there is a payment or benefit due
> the Executive which will result in an excess parachute payment as defined in
> Section 280G of the Code (or any successor provision), the Executive and the
> Company, at the Company's expense, shall obtain the opinion (which need not be
> unqualified) of nationally recognized tax counsel ("National Tax Counsel")
> selected by the Company's independent auditors and acceptable to the Executive
> in his sole discretion (which may be regular outside counsel to the Company),
> which opinion sets forth (1) the amount of the Base Period Income, (2) the
> amount and present value of Total Payments, (3) the amount and present value
> of any excess parachute payments determined without regard to the limitations
> of this Subsection 9(b)(ii), (4) the After-Tax Value of the Total Payments if
> the reduction in Total Payments contemplated under Subsection 9(b)(ii)(A) did
> not apply, and (5) the After-Tax Value of the Total Payments taking into
> account the reduction in Total Payments contemplated under Subsection
> 9(b)(ii)(A). The term "Base Period Income" means an amount equal to the
> Executive's "annualized includible compensation for the base period" as
> defined in Section 280G(d)(1) of the Code (or any successor provision). For
> purposes of such opinion, the value of any noncash benefits or any deferred
> payment or benefit shall be determined by the Company's independent auditors
> in accordance with the principles of Sections 280G(d)(3) and (4) of the Code
> (or any successor provisions), which determination shall be evidenced in a
> certificate of such auditors addressed to the Company and the Executive. For
> purposes of determining the After-Tax Value of Total Payments, the Executive
> shall be deemed to pay federal income taxes and employment taxes at the
> highest marginal rate of federal income and employment taxation in the
> calendar year in which the Termination Payment is to be made and state and
> local income taxes at the highest marginal rates of taxation in the state and
> locality of the Executive's domicile for income tax purposes on the date the
> Termination Payment is made, net of the maximum reduction in federal income
> taxes that may be obtained from deduction of such state and local taxes. The
> opinion of National Tax Counsel shall be dated as of the Termination Date and
> addressed to the Company and the Executive and shall be binding upon the
> Company and the Executive. If such opinion determines that there would be an
> excess parachute payment and that the After-Tax Value of the Total Payments
> taking into account the reduction contemplated under Subsection 9(b)(ii)(A) is
> greater than the After-Tax Value of the Total Payments if the reduction in
> Total Payments contemplated under Subsection 9(b)(ii)(A) did not apply, then
> the Termination Payment hereunder or any other payment or benefit determined
> by such counsel to be includible in Total Payments shall be reduced or
> eliminated as specified by the Executive in writing delivered to the Company
> within thirty (30) days of his receipt of such opinion or, if the Executive
> fails to so notify the Company, then as the Company shall reasonably
> determine, so that under the bases of calculations set forth in such opinion
> there will be no excess parachute payment. If such National Tax Counsel so
> requests in connection with the opinion required by this Subsection 9(b)(ii),
> the Executive and the Company shall obtain, at the Company's expense, and the
> National Tax Counsel may rely on in providing the opinion, the advice of a
> firm of recognized executive compensation consultants as to the reasonableness
> of any item of compensation to be received by the Executive. If the provisions
> of Sections 280G and 4999 of the Code (or any successor provisions) are
> repealed without succession, then this Section 9(b)(ii) shall be of no further
> force or effect.
> 
> (C) If, notwithstanding the provisions of Subsection 9(b)(ii)(A), but subject
> to Subsection 9(b)(ii)(D), it is ultimately determined by a court or pursuant
> to a final determination by the Internal Revenue Service that any portion of
> Total Payments is subject to the Excise Tax even though the reduction
> contemplated under Subsection 9(b)(ii)(A) was applied in order to avoid
> application of the Excise Tax, the Company shall pay to the Executive an
> additional amount (the "Gross-Up Payment") such that the sum of (1) the net
> amount retained by the Executive after deduction of any Excise Tax and any
> interest charges or penalties in respect of the imposition of such Excise Tax
> (but not any federal, state or local income tax or employment tax) on the
> Total Payments plus (ii) any federal, state and local income tax, employment
> tax and Excise Tax upon the payment provided for by this Subsection
> 9(b)(ii)(C), shall be equal to the Total Payments. For purposes of determining
> the amount of the Gross-Up Payment, the Executive shall be deemed to pay
> federal income taxes and employment taxes at the highest marginal rate of
> federal income taxation and employment taxation in the calendar year in which
> the Gross-Up Payment is to be made and state and local income taxes at the
> highest marginal rates of taxation in the state and locality of the
> Executive's domicile for income tax purposes on the date the Gross-Up Payment
> is made, net of the maximum reduction in federal income taxes that may be
> obtained from deduction of such state and local taxes.
> 
> (D) If legislation is enacted or if regulations or rulings are promulgated
> that would require the Company's shareholders to approve this Agreement, prior
> to a Change in Control of the Company, due solely to the provision contained
> in Subsection 9(b)(ii)(C), then
> 
> > (1) from and after such time as shareholder approval would be required,
> > until shareholder approval is obtained as required by such legislation,
> > Subsection 9(b)(ii)(C) shall be of no force and effect;
> > 
> > (2) the Company and the Executive shall use their best efforts to consider
> > and agree in writing upon an amendment to this Subsection 9(b)(ii) such
> > that, as amended, this Subsection would provide the Executive with the
> > benefits intended to be afforded to the Executive by Subsection 9(b)(ii)(C)
> > without requiring shareholder approval; and
> > 
> > (3) at the reasonable request of the Executive, the Company shall seek
> > shareholder approval of this Agreement at the next annual meeting of
> > shareholders of the Company.

2.    Except as specified herein, no other changes are made to the Employment
Agreement, and the Employment Agreement continues in full force and effect.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date set forth above.

 

WPS RESOURCES CORPORATION ______________________________________ By: 
_____________________________

(Insert Executive Name)

Title:  ____________________________ Attest:  __________________________